Citation Nr: 0604085	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially the Board notes that in correspondence to the VA 
dated in March 2005, the veteran stated that his back 
disability had increased in severity since his most recent VA 
examination report in September 2002.  While the Board is not 
required to direct a new examination simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination.  VAOPGCPREC 
11-95 (April 7, 1995).

Additionally, the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  The 
record does not show either that the veteran has been 
notified of this change in the law or that the RO has 
considered the amended rating criteria in evaluating the 
veteran's service-connected lumbosacral spine disability.  
Therefore, the Board believes it is appropriate to remand 
this matter to obtain a VA examination and to have the RO 
consider the veteran's disability under both the old and new 
criteria for rating disabilities of the spine.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected lumbosacral spine disability  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
examination findings, to include both 
orthopedic and neurologic manifestations 
of the veteran's disability, are to be 
clearly reported in accordance with VA 
rating criteria (both old and current) 
applicable to the disability so that the 
RO and the Board may properly apply such 
criteria.  

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to an 
increased rating for a lumbosacral spine 
disability (under both old and current 
rating criteria) and determine if a 
higher rating is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


